DETAILED ACTION
Allowable Subject Matter
1.	Claims 1-11 and 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record fairly teaches a golf club head comprising the structure required by independent claims 1 and 10.  Specifically, the independent claims are directed to a golf club head comprising a body section coupled with a forward section with a strike face, the body section including upper and lower shell portions defining a crown and sole, respectively. An internal wall defines a receiving portion to which a flange of the lower shell is adhered within. With respect to claim 1, the internal wall is connected to the distinct lower and upper shells and extend across an internal volume that is defined by the upper and lower shell portions. The receiving portion forms a channel and the flange of the lower shell is particularly claimed with respect to its structural shape. With respect to claim 10, the internal wall is adhered to the lower and upper shell. At least one of the lower and upper shell defines an opening in communication with an internal volume and the internal wall at least partially surrounds the opening, separating the opening from the strike face. The arrangement enables the internal wall to provide stiffness to the club. Structural weight of the club is efficiently arranged to free up discretionary weight.  One having ordinary skill in the art would not have found it obvious to modify a traditional golf club head in the manner as claimed without the aid of applicant's specification.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
2.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Caldwell et al. (US Pub. No. 2004/0121853), Shiotani et al. (US Pat. No. 4,988,104), Yang (US Pub. No. 2005/0026719), Beach et al. (US Pat. No. 7,056,228), Lee et al. (US Pub. No. 2007/0004532). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DAVID DENNIS whose telephone number is (571)270-3538.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 270 4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 






/MICHAEL D DENNIS/Primary Examiner, Art Unit 3711